Opinion issued December 18, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00238-CR
                           ———————————
               CHARLES EDWARD TUMLINSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 50946


                          MEMORANDUM OPINION

      Appellant, Charles Edward Tumlinson, obtained deferred adjudication on

charges of aggravated sexual assault of a child1 and of indecency with a child by



1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii), (2)(B) (Vernon Supp. 2014).
contact.2 The State filed a motion to adjudicate guilt on four grounds of violating

the terms of Appellant’s community supervision. Appellant pleaded not true to the

grounds.      The trial court found three of the four grounds true, adjudicated

Appellant’s guilt, and assessed punishment at thirty years’ confinement and twenty

years’ confinement, respectively, to be served concurrently.           In one issue,

Appellant argues the trial court abused its discretion by finding he violated the

named grounds of the terms of his community supervision.

        We affirm.

                                     Background

        Appellant pleaded guilty to a charge of aggravated sexual assault of a child

and a charge of indecency with a child by contact. The trial court accepted

Appellant’s pleas and placed him on 10 year’s deferred adjudication in November

2007.      One of the terms of Appellant’s community supervision concerned

participation in a sex offender treatment program. Specifically, Appellant was

required to

        attend and participate in a sex offender treatment program . . . and
        obey all rules, regulations and policies of the designated program until
        successful completion and/or further orders of the court. Program
        participation is defined as attendance at all meetings, prompt payment
        of fees, acknowledgement of responsibility for the defendant’s
        offenses, and progress toward responsible treatment goals.



2
        See TEX. PENAL CODE ANN. § 21.11(a)(1) (Vernon 2011).
                                           2
In its motion to adjudicate guilt, the State presented four grounds for determining

that Appellant had violated his community supervision requirements. In one of

those grounds, the State alleged that Appellant “failed to successfully participate in

sex offender treatment.”

      At the hearing on the motion, H. John testified. John is a licensed sex

offender therapist. He works for O’Brien Counseling, which provides counseling

services to the Brazoria County Probation Department. John led the group therapy

session that Appellant first attended as part of his community supervision

requirements.

      John testified that O’Brien Counseling’s sex offender therapy services are

based on four phases of treatment. Among other things, the first phase requires the

offender to acknowledge the specific acts committed. The second phase involves

the offender recognizing his thinking and behavior patterns and developing coping

responses. The third phase, known as the victim empathy phase, involves teaching

the offender to understand the perspective and feelings of the victim. In the last

phase, the offender develops mechanisms to prevent relapse and to function

independently of group counseling.

      John informed the court that O’Brien Counseling typically expects offenders

to complete the first phase between six months to a year. Appellant took just under

two years. After that, Appellant completed the second phase in a shorter time


                                          3
span. Once, he was in the third phase, however, Appellant reported details related

to his underlying offenses that he had not previously disclosed in his therapy.

Because he had not disclosed these details and incorporated them into his therapy,

the counselors at O’Brien Counseling decided Appellant would need to return to

the first phase of treatment to cover those additional details.

      After he was returned to the first phase of treatment, Appellant became less

invested in participating in his group therapy sessions. Over time, Appellant’s

accounts of the events of the offending acts became more inconsistent.         His

answers to questions became more tangential, indirect, and vague. Ultimately, the

decision was made to terminate Appellant from the therapy sessions. The decision

to move Appellant back to the first level and the decision to terminate Appellant

from the therapy sessions were not made by one individual. Instead, the decisions

were made by the clinical staff with consultation from the probation department to

which Appellant reported.

      Appellant’s group therapy sessions were terminated on July 24, 2013. The

State filed a motion to adjudicate guilt on August 2, 2013. A hearing on the

motion was not held until March 14, 2014.            Six weeks before the hearing,

Appellant joined another sex offender therapy group. The group was led by Dr. J.

S. Hickey. Dr. Hickey has a PhD in clinical psychology and is a sex offender

treatment provider. Dr. Hickey testified for Appellant at the hearing on the motion


                                           4
to adjudicate guilt. As a condition for participating in group sex abuse therapy, Dr.

Hickey required Appellant to receive individual therapy for other disorders he felt

Appellant had.3 Dr. Hickey testified that Appellant had been cooperative in five

out of the six therapy sessions Appellant had attended.

                              Adjudication of Guilt

      In his sole issue, Appellant argues the trial court abused its discretion by

finding he violated the named grounds of the terms of his community supervision.

A.    Standard of Review & Applicable Law

      A trial court’s determination on a motion to adjudicate is reviewable in the

same manner as a determination of a motion to revoke community supervision.

TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (Vernon Supp. 2014).                 A

revocation proceeding is neither criminal nor civil in nature; rather, it is an

administrative proceeding. Canseco v. State, 199 S.W.3d 437, 438 (Tex. App.—

Houston [1st Dist.] 2006, pet. ref’d). At a revocation hearing, the State must prove

by a preponderance of the evidence that the defendant has violated a condition of

his community supervision. Id. at 438. The State satisfies its burden if the greater

weight of credible evidence creates a reasonable belief that the defendant violated a

condition of his probation as alleged by the State. Solis v. State, 589 S.W.2d 444,

3
      John testified that he considered the possibility that Appellant had other
      psychological disorders that were preventing him from progressing in his
      treatment. John reviewed Appellant’s psychological examination results and
      determined that Appellant did not indicate “any clinical psychopathology.”
                                          5
447 (Tex. Crim. App. 1979); Armstrong v. State, 82 S.W.3d 444, 448 (Tex. App.—

Austin 2002, pet. ref’d). Proof of a single violation is sufficient to support a

revocation. Canseco, 199 S.W.3d at 439.

      Our review of an order adjudicating guilt and revoking community

supervision is limited to determining whether the trial court abused its discretion in

determining that the defendant violated the terms of his community supervision.

Rickels v. State, 202 S.W.3d 759, 763–64 (Tex. Crim. App. 2006); Duncan v.

State, 321 S.W.3d 53, 56–57 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).

We view the evidence in the light most favorable to the trial court’s order.

Canseco, 199 S.W.3d at 439; Duncan, 321 S.W.3d at 57. As the trier of fact at a

revocation proceeding, the trial court determines the credibility of the witnesses

and the weight to be given to their testimony. Armstrong, 82 S.W.3d at 448.

B.    Analysis

      In its motion to adjudicate guilt, the State alleged that Appellant had violated

four terms of his requirements for community supervision. One of the claims that

the trial court found true was the claim that Appellant had failed to successfully

participate in sex offender treatment.

      Under the terms of his community supervision, Appellant was required to

      attend and participate in a sex offender treatment program . . . and
      obey all rules, regulations and policies of the designated program until
      successful completion and/or further orders of the court. Program
      participation is defined as attendance at all meetings, prompt payment

                                          6
      of fees, acknowledgement of responsibility for the defendant’s
      offenses, and progress toward responsible treatment goals.

Appellant claims that the terms of his community supervision did not define what

successful participation meant. This is contradicted by the second sentence of this

term, which explicitly defines “program participation.” Appellant then asserts that

we should define successful participation to mean that Appellant attended the

meetings, promptly paid his fees, and acknowledged responsibility for his offense.

This definition excludes the written requirement that program participation

includes “progress toward responsible treatment goals.”

      John testified that the goals of the group sex offender therapy sessions

include completing four phases of treatment. At a certain point in his therapy,

Appellant had completed the first two phases. But while Appellant was in the third

phase, Appellant identified previously undisclosed details of the offense that had

not been part of his existing treatment. As a result, Appellant had to return to the

first phase of treatment. After Appellant returned to the first phase of treatment,

his active involvement in the therapy sessions declined. When he did participate,

his answers to questions became more tangential, indirect, and vague. Ultimately,

the decision was made to terminate Appellant from the therapy sessions. The

decision to move Appellant back to the first level and the decision to terminate

Appellant from the therapy sessions were not made by one individual. Instead, the



                                         7
decisions were made by the clinical staff with consultation from the probation

department to which Appellant reported.

      Appellant points out that Dr. Hickey testified that, at the time of the hearing,

Appellant was in a new group therapy program and had been cooperative in five

out of the six therapy sessions Appellant had attended. Appellant argues that this

shows that he did actively participate in a sex offender treatment program.

      Appellant was removed from his original group therapy program in late July

2013. The State filed its motion to adjudicate guilt in early August 2013. At that

time, Appellant was not involved in any group therapy program, let alone

successfully participating in one. The simple fact that Appellant took steps to stop

violating this term of his community supervision six months after he began

violating it does not establish that no violation occurred. See Canseco, 199 S.W.3d

at 439 (holding proof of single violation is sufficient to support revocation).

      The State’s burden of proof was by a preponderance of the evidence. Id. at

438. We review the trial court’s ruling for an abuse of discretion. Rickels, 202
S.W.3d at 763. We hold that Appellant has failed to establish that the trial court

abused its broad discretion by determining that Appellant violated this term of his

community supervision. Because this ground is sufficient to support the trial

court’s adjudication of guilt, we do not need to reach Appellant’s challenges to the

other grounds. See Canseco, 199 S.W.3d at 439; TEX. R. APP. P. 47.1 (requiring


                                          8
appellate courts to address every issue raised and necessary to final disposition of

the appeal).

      We overrule Appellant’s sole issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           9